Filed 4/2/21 In re Aiden R. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


In re Aiden R., a Person                                     B307316
Coming Under the Juvenile                                    (Los Angeles County
Court Law.                                                    Super. Ct. No. 18CCJP07532)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

N.R.,

         Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Debra R. Archuleta, Judge. Affirmed in part and
reversed in part.
      Konrad S. Lee, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Aileen Wong, Deputy County Counsel,
for Plaintiff and Respondent.
                 _______________________________
                                                                     1
      In this dependency case (Welf. & Inst. Code, § 300 et seq.),
N.R. (Father) challenges the sufficiency of the evidence
supporting a jurisdictional finding that his missed drug tests
placed his child at risk of serious physical harm. He also
challenges related components of his case plan. For the reasons
explained below, we reverse the jurisdictional finding and the
portion of the disposition orders requiring Father to participate
in a drug and alcohol program. In all other respects, we affirm
the disposition orders.
                          BACKGROUND
                                  2
       Father and E.S. (Mother) were in a relationship and they
had a son, Aiden, in 2017. Mother also has two minor sons, A.S.
and M.H., from a prior relationship. Beginning in or around 2015
and continuing throughout these proceedings, Father was
employed full time as a welder.
I.     Prior Dependency Proceedings
       In November 2018, when Aiden was one year old, M.H. was
seven years old, and A.S. was 11 years old, the Los Angeles
County Department of Children and Family Services (DCFS)
filed a dependency petition under section 300, subdivisions (a)

      1
        Undesignated statutory references are to the Welfare and
Institutions Code.
      2
          Mother is not a party to this appeal.




                                      2
and (b), alleging Father and Mother’s history of engaging in
violent verbal and physical altercations in the children’s presence
                                     3
placed the children at risk of harm. In January 2019, the
juvenile court issued a three-year restraining order protecting
Mother from Father, that is set to expire in January 2022. In
February 2019, the court sustained the domestic violence
allegations against Father and Mother (and A.S. and M.S.’s
father). In December 2019, the court modified the restraining
order to allow Father and Mother to have peaceful contact to
discuss issues related to Aiden, and the court terminated
dependency jurisdiction with a family law order awarding Mother
sole physical custody and Father and Mother joint legal custody
          4
of Aiden.
II.    Current Dependency Proceedings
       A.   Referrals and detention
       On January 25, 2020, DCFS received a referral after
Mother brought two-year-old Aiden to an urgent care center for
treatment of a cough and congestion, and the staff believed
Mother was under the influence of an illicit drug based on her
conduct (slurred and rapid speech, stumbling when she walked,
slumped over when she sat, etc.). Father, who did not live with
Mother, came to the urgent care center, although the staff did not
call him. He did not appear under the influence and his conduct

      3
        The petition also alleged under section 300, subdivisions
(a) and (b) that Mother’s history of engaging in violent
altercations with A.S. and M.A.’s father placed the children at
risk of harm.
      4
      The juvenile court also issued a family law order
awarding Mother sole physical and legal custody of A.S. and M.A.




                                 3
was appropriate. The staff released Aiden and eight-year-old
M.H. (who accompanied Mother and Aiden to the urgent care
center) to Father. DCFS closed the referral against Mother as
inconclusive.
       On March 18, 2020, DCFS received a referral regarding
domestic violence between the children’s maternal aunt and her
boyfriend. The maternal aunt lived with Mother and the
children. When a social worker responded to the home the same
day to investigate, it appeared to the social worker that Mother
was under the influence of drugs (she “was moving around, she
was not making sense, she looked under the influence, she did
not make eye contact and she was holding on to the wall”).
       On March 26, 2020, another social worker responded to the
home and interviewed Mother, who denied current illicit drug use
but admitted to using methamphetamine and cocaine 10 years
before. Mother also stated she took medication for anxiety and
depression. Mother told the social worker that Aiden had
visitation with Father, but Mother was currently uncomfortable
with Aiden attending the visits because of COVID-19. During a
follow-up interview with Mother on March 31, 2020, Mother told
the social worker that Father “was giving her a hard time”
because she would not allow Aiden to visit him because of
COVID-19.
       The social worker spoke with Mother’s therapist on March
31, 2020. The therapist “expressed concern that [Mother] is
overmedicating,” but the therapist did not have “child safety
concerns” regarding Mother. The therapist “reported that she
previously had concerns in regards to [Father].” The record does
not reveal the nature of those concerns.




                               4
      On April 1, 2020, Mother reported to the social worker that
Father “was calling and leaving ‘nasty’ messages.” Mother
forwarded the messages to the social worker. They were
profanity-filled messages, in which Father expressed anger at
Mother because she would not let him visit Aiden.
      The social worker spoke with 12-year-old A.S.’s therapist
on April 3, 2020, the same day A.S.’s therapist confronted Mother
about whether she was “addicted [to] pills.” Mother denied she
was addicted to pills, but she told A.S.’s therapist she believed
Father was using methamphetamine. As stated in DCFS’s April
21, 2020 Detention Report:
      “[Mother] disclosed to [A.S.’s] therapist that she believes
Aiden’s father was possibly abusing methamphetamine. She
based these concerns on the fact that in the recent past he left
synthetic urine in minor Aiden’s overnight bag. [Mother] also
said that in the past when he was asked to drug test, he used
synthetic urine. Therapist said that [Mother] also shared with
her that [Father] has called her a ‘pill popping bitch.’ This
caused the therapist to question the length of time that [Mother]
has been abusing pills as she questioned how [Father] would
know about this as he had been out of the home for a year.”
      During an April 7, 2020 interview, the social worker asked
Mother if she had any current concerns about Father abusing
drugs. Mother responded affirmatively and repeated what she
had told A.S.’s therapist, “that in the recent past when [Father]
had dropped minor Aiden off, he left a bag of synthetic urine in
Aiden’s overnight bag.” The following day, when the social
worker went to Mother’s home to inform her that she had tested
positive for methamphetamine, the social worker asked Mother if
she and Father had used methamphetamine together. Mother




                                5
stated that “when she met [Father] over twenty years ago, they
did use together but had not used together recently.” Mother
admitted to the social worker that she began using
methamphetamine again about two or three months before, after
a 10-year hiatus. She also admitted that the children’s maternal
aunt who lived with her and the children had recently used
methamphetamine.
       The social worker was unable to reach Father. She left him
voice mail messages and texted him on several days between
April 1, 2020 and April 9, 2020. Father did not return the
messages.
       On April 10, 2020, DCFS obtained from the juvenile court
an order for the removal of the children. DCFS served it at
Mother’s home on April 14, 2020. Father and Aiden’s paternal
grandmother appeared at Mother’s home while the social worker
was removing the children. The social worker told Father that
she had been trying to contact him. The social worker asked
Father about Mother’s drug use, and Father declined to provide
any information. The social worker placed the children in foster
care.
       Later the same day, the social worker called Father.
Initially, he “was very uncooperative,” declining to provide
information about Mother’s drug use. Eventually, he
acknowledged he had concerns about Mother’s pill use, which he
became aware of about a year before. The social worker asked
why he did not contact DCFS or respond to the social worker’s
messages. He responded that “nobody would listen to him.” He
added, “ ‘You guys just attacked me.’ ”
       The social worker then asked Father if he had any current
or past drug abuse. He replied, “ ‘This is what I am talking




                                6
about. You are trying to screw me.’ ” The social worker asked if
he would drug test, and he said he would, after “he spoke to a
Judge.” Later in the discussion, Father denied any current or
past drug use and agreed to submit to an on demand drug test
the next day. He showed for the drug test and the results were
negative.
      B.     Dependency petition and detention hearing
      On April 16, 2020, DCFS filed a dependency petition under
section 300, subdivision (b), alleging the children were at risk of
harm due to Mother’s history of substance abuse, including
current abuse of amphetamine, methamphetamine, and
prescription and over-the-counter medication (count b-1);
Mother’s history of mental and emotional problems (count b-2);
Mother’s history of driving the children while under the influence
(count b-3); and Mother’s decision to allow the children’s
maternal aunt to live with and have unlimited access to the
children although Mother knew the maternal aunt was a
methamphetamine user (count b-4). The petition also alleged
that Father failed to protect Aiden from Mother’s substance
abuse (count b-1) and Mother’s mental and emotional problems
(count b-2).
      At the April 21, 2020 detention hearing, Mother submitted
to the children’s detention and Father requested that the juvenile
court release Aiden into his care. Father’s counsel stated that
Father would agree to unannounced visits, drug testing “upon
reasonable suspicion, and any further safety measures that the
court would be inclined to order.” Father’s counsel also explained
that Father lived with the children’s paternal aunt, which was an
added “safety measure.” The children’s counsel urged the
juvenile court to detain Aiden from Father and order monitored




                                 7
visitation and drug testing for Father “based on his history of
drug use and also the mother’s suspicion that he may still be
using.” DCFS’s counsel also recommended Aiden’s detention
from Father.
       The juvenile court found DCFS made a prima facie showing
that the children were persons described by section 300. The
court detained the children from Mother and released Aiden to
Father under “the following conditions”: (1) that Father was
testing clean”; (2) that Father resided with the paternal aunt or
in other DCFS approved housing; and (3) that DCFS was to make
unannounced home visits. The court ordered monitored
visitation for Mother and referrals for weekly, on demand drug
and alcohol testing for Mother and Father.
       On April 23, 2020, DCFS informed the juvenile court that it
received the results from Father’s April 15, 2020 drug test, and
he tested negative, as set forth above.
       C.    First amended dependency petition
       On July 30, 2020, DCFS filed a first amended petition,
including all the allegations set forth in the original petition (as
summarized above), and adding the following allegations in count
b-5:
       “[Father] failed to comply with the 04/21/20 Juvenile Court
orders. The father was ordered to participate in drug testing. On
05/15/20, 05/18/20, 05/26/20, 05/27/20, 07/06/20, and 07/07/20, the
father was a No Show for his drug testing. The father’s failure to
comply with Court orders[] endangers the child’s [Aiden’s]
physical health and safety and places the child at risk of serious
physical harm, damage, danger and failure to protect.”




                                 8
       D.    Jurisdiction and disposition
       A dependency investigator interviewed Father, as
summarized in DCFS’s August 17, 2020 Jurisdiction/Disposition
Report. When the investigator asked Father about Mother’s
history of methamphetamine and cocaine use as alleged in count
b-1 of the original and first amended petitions, Father responded:
“ ‘I don’t know about meth. I don’t know about drugs.’ ” He
acknowledged he knew that Mother was prescribed pills for
anxiety.
       When the dependency investigator questioned Father
regarding the allegation in the first amended petition about his
missed drug tests, Father denied that he missed any tests and
denied that he used any illegal substances. DCFS attached to the
Jurisdiction/Disposition Record a record showing Father tested
negative for drugs on nine occasions between April 15, 2020 and
July 24, 2020, and Father missed the five scheduled drug tests
that were listed in the first amended petition (as set forth
          5
above).
     Aiden’s paternal aunt, who lived with him and Father,
made the following comments, in pertinent part: “ ‘I live in the
                                6
same house as Aiden. The baby[ ] is very active and hyper. You
have to keep an eye on him. Compared to my son[,] he is very


      5
       We note that the record DCFS presented shows that
Father tested negative for drugs on May 27, 2020, and that he
was a “no show” for a drug test on the same date (which is one of
the missed tests listed in count b-5 in DCFS’s first amended
dependency petition).
      6
      Aiden was nearly three years old at the time the paternal
aunt made these comments.




                                9
active. He is very hyper. He has a lot of energy. . . . [Father]
takes good care of him. They are getting more attached because
[Father] couldn’t see [Aiden] much before.’ ”
       DCFS recommended the juvenile court sustain the first
amended petition, remove Aiden from Father’s custody, grant
Father reunification services, and order monitored visitation
between Father and Aiden. DCFS also recommended Father “be
ordered to participate in a substance abuse program if he
continues to miss drug tests or test positive.”
       At the August 17, 2020 adjudication hearing, the juvenile
court admitted into evidence DCFS’s reports (and exhibits from
Mother). The children’s counsel urged the juvenile court to
sustain the allegation regarding Mother’s history of substance
abuse and Father’s failure to protect Aiden from Mother’s
substance abuse (count b-1). The children’s counsel asked the
court to dismiss all other allegations in the first amended
petition, including the allegation regarding Father’s missed drug
tests (count b-5). Regarding the latter allegation, the children’s
counsel argued: “Whereas Father did fail to drug test[,] there’s
no nexus of harm between Father not drug testing and harm to
the child. The child does appear to be well-taken care of [], and
there are no concerns based on my independent investigation, as
well as the evidence before the court.”
       Mother asked the juvenile court to dismiss all allegations
against her (counts b-1—b-4), and Father urged the court to
dismiss all allegations against him (the failure to protect
allegations in counts b-1 & b-2, and the missed drug test
allegations in count b-5). Regarding count b-5, Father’s counsel
argued:




                                10
      “[DCFS] states Father’s failure to test places Aiden at
substantial risk of harm. However, [DCFS] has failed to show
any indication that Father has been under the influence of
substances or specifically how Aiden has been placed at risk of
harm simply due to Father’s missed tests. Father is now testing
consistently, I believe, on a weekly basis. Although[] [DCFS] may
argue that any missed tests are deemed positive, positive for
what drug, Your Honor[?] There are no collateral statements or
documentary support offered by [DCFS] to prove my client has
been under the influence of any illicit drugs. Although[] Father
ha[d] missed tests in the month of May, there may have been
some miscommunication with regards to setting Father up
because he’s testing consistently and regularly for [DCFS].
      “And, further, I believe [DCFS] may cite two missed tests
on July 6 and 7th, but Father had a test on July 8th, making up
that missed test.
      “And, additionally, Your Honor, with respect to page 36 of
the Jurisdiction Report, [DCFS] states, ‘[a]dditionally substance
abuse may be a problem for Father [R.],’ but offers no support in
support of this assertion. And Father is residing with the
paternal aunt, . . . who was interviewed in the Jurisdiction
Report and states that Father takes good care of Aiden, and no
concerns were noted.
      “So given the lack of sufficient evidence regarding nexus or
current risk, I’m asking the court respectfully to dismiss the [b-5]
allegation.”
      DCFS’s counsel asked the juvenile court to sustain the first
amended petition in its entirety. Regarding count b-5, DCFS’s
counsel argued: “Father failed to test six times. The release of
minor [Aiden] to Father was on condition that he test clean. And




                                11
a missed test is a dirty test. So we would ask that that be
sustained as well. [¶] In addition, [DCFS] at this time is asking
that minor be detained from [Father] because of his failure to test
and failure to comply with the terms to release to him.”
       The juvenile court sustained count b-1 (Mother’s history of
substance abuse and Father’s failure to protect Aiden from
Mother’s substance abuse) and count b-5 (Father’s missed drug
tests). The court dismissed the other counts in the first amended
petition. In sustaining count b-5, the court commented:
       “I am going to sustain that [allegation] against [Father]
because he was ordered to participate in drug testing by this
court on April 21st, and he had multiple failures. I know that
[his counsel] highlighted the time he did appear on July 8th, but
prior to that he had approximately six missed tests or no shows.
And that certainly raises a red flag in the court’s mind.”
       Turning to disposition, DCFS asked the juvenile court to
remove the three children from Mother and remove Aiden from
Father. Mother requested that the court release her three
children to her custody. Father requested that Aiden remain in
his custody. Regarding a testing requirement in Father’s case
plan, Father’s counsel stated: “Father is requesting that, given
his negative test results, that he only be tested upon reasonable
suspicion. However, given the court’s findings today with regards
to sustaining the [b-5] allegation, Father would also be amenable
to testing on a regular basis, if the court is so inclined as added
protective measure. But I believe weekly testing at this time has
-- Father has cooperated with the weekly testing. We request
Father continue to do maybe a set amount of tests, if the court is
inclined to order some sort of testing. Maybe eight consecutive
tests.”




                                12
       The children’s counsel urged the juvenile court to leave
Aiden in Father’s custody, and allow shared custody of Aiden for
Mother, and place A.S. and M.A. in Mother’s custody. Regarding
Aiden and Father, the children’s counsel stated: “I would be in
agreement with Father’s attorney that Father -- there is no risk
to this child, and [Father] is testing negative. So if the court
were to order eight consecutive tests, I believe that would be
sufficient in order to ensure this child is safe with [Father] who
lives with paternal relatives.”
       The juvenile court released the children to their parents’
custody, commenting: “Mr. R[.] [Father], as far as I’m concerned
with you, I’m going out on a limb. I’m not happy with the dirty
testing -- or the no testing, more appropriately stated. I’m going
to put some conditions on both of these parents because I want
them to prove me wrong and show me that they can act
responsibly. Otherwise, this court, if this comes back before this
court, I will have no alternative but to remove the children if
need be, and they can be suitably placed.”
       The juvenile court ordered Father to participate in “a drug
and alcohol program for a minimum of six months” and to submit
to random, weekly drug testing. Father’s counsel responded:
“With respect to the six-month program, Father vehemently
objects to this order, as [DCFS] did not recommend this. There
have been absolutely zero statements from any collateral [sic]
indicating that Father has a current substance abuse issue.
Father was asked to [test] as a safety measure at the detention
hearing, but Father has been testing regularly since June; so for
two months and now going on three months, Father has been
testing.” The court replied: “Your objection, [counsel], is noted
for the record. I am putting as much of a safety plan as I can for




                                13
this family, and more particularly for these children’s needs and
well-being. So over Father’s vehement objection, I am ordering
that program as I’ve indicated previously.” The court also
ordered Mother to complete a case plan and ordered family
preservation services for Mother and Father.
                           DISCUSSION
I.     Justiciability of Father’s contention
       “When a dependency petition alleges multiple grounds for
its assertion that a minor comes within the dependency court’s
jurisdiction, a reviewing court can affirm the juvenile court’s
finding of jurisdiction over the minor if any one of the statutory
bases for jurisdiction that are enumerated in the petition is
supported by substantial evidence. In such a case, the reviewing
court need not consider whether any or all of the other alleged
statutory grounds for jurisdiction are supported by the evidence.”
(In re Alexis E. (2009) 171 Cal.App.4th 438, 451.)
       In this appeal, Father challenges the sufficiency of the
evidence supporting the juvenile court’s jurisdictional finding
that his missed drug tests placed Aiden at risk of serious physical
harm (count b-5). He does not challenge the juvenile court’s
jurisdictional finding that he failed to protect Aiden from
Mother’s substance abuse (count b-1), and Mother has not
challenged the finding regarding her history of substance abuse
      7
either. As Father acknowledges, the juvenile court’s jurisdiction
over Aiden will continue, whether or not this court reverses the



      7
        As set forth above, the juvenile court dismissed the
allegations in the first amended dependency petition other than
counts b-1 and b-5.




                                14
jurisdictional finding he challenges (b-5), based on the
jurisdictional finding that neither he nor Mother challenges (b-1).
       Appellate courts may exercise discretion to reach the
merits of a parent’s challenge to one of multiple jurisdictional
findings “in three situations: (1) the jurisdictional finding serves
as the basis for dispositional orders that are also challenged on
appeal; (2) the finding[] could be prejudicial to the appellant or
could impact the current or any future dependency proceedings;
and (3) the finding could have consequences for the appellant
beyond jurisdiction.” (In re J.C. (2014) 233 Cal.App.4th 1, 4.) In
his opening appellate brief, Father asks this court to exercise its
discretion to review the merits of his challenge to jurisdictional
finding b-5 regarding his missed drug tests. Because this
jurisdictional finding is the basis for a disposition order that
Father separately challenges on appeal—the requirement that he
participate in a drug and alcohol program for a minimum of six
months—we review whether the juvenile court properly made
this jurisdictional finding against Father.
II.    Legal standards for jurisdiction under section 300,
       subdivision (b) and analysis
       Jurisdiction under section 300, subdivision (b), requires
proof “[t]he child has suffered, or there is a substantial risk that
the child will suffer, serious physical harm or illness, as a result
of the failure or inability of his or her parent or guardian to
adequately supervise or protect the child, . . . or by the inability of
the parent or guardian to provide regular care for the child due to
the parent’s or guardian’s . . . substance abuse.” (§ 300, subd.
(b)(1).) It is undisputed that at the time of the adjudication
hearing, Aiden had suffered no physical harm or illness. Thus,
jurisdiction based on count b-5 required the juvenile court to find




                                  15
by a preponderance of the evidence that there was a substantial
risk Aiden would suffer serious physical harm or illness in the
future as a result of Father’s failure or inability to adequately
supervise, protect, or provide regular care for Aiden because of
his substance abuse. (§ 355, subd. (a) [“Proof by a preponderance
of evidence must be adduced to support a finding that the minor
is a person described by Section 300”].)
       In deciding whether there is a substantial risk of serious
physical harm or illness, within the meaning of section 300,
subdivision (b), courts evaluate the risk that is present at the
time of the adjudication hearing. “While evidence of past conduct
may be probative of current conditions, the question under
section 300 is whether circumstances at the time of the hearing
subject the minor to the defined risk of harm.” (In re Rocco M.
(1991) 1 Cal.App.4th 814, 824, abrogated in part on another
ground in In re R.T. (2017) 3 Cal.5th 622, 627-629; In re Yolanda
L. (2017) 7 Cal.App.5th 987, 993 [“When the jurisdictional
allegations are based solely on risk to the child, that risk must be
shown to exist at the time of the jurisdiction finding”].) “The
juvenile court need not wait until a child is seriously injured to
assume jurisdiction if there is evidence that the child is at risk of
future harm . . . .” (Yolanda L., at p. 993.)
       “In a challenge to the sufficiency of the evidence to support
a jurisdictional finding, the issue is whether there is evidence,
contradicted or uncontradicted, to support the finding. In making
that determination, the reviewing court reviews the record in the
light most favorable to the challenged order, resolving conflicts in
the evidence in favor of that order, and giving the evidence
reasonable inferences. Weighing evidence, assessing credibility,
and resolving conflicts in evidence and in the inferences to be




                                 16
drawn from evidence are the domain of the trial court, not the
reviewing court.” (In re Alexis E., supra, 171 Cal.App.4th at pp.
450-451.)
      The sum of the evidence in the record regarding Father’s
purported use of illicit drugs is as follows: When Father and
Mother met more than 20 years ago, they used
methamphetamine together. Mother never stated she used
methamphetamine with Father more recently. Mother said she
suspected Father was using methamphetamine, not based on his
behavior, but because she found what she determined to be
synthetic urine in Aiden’s overnight bag at some point in the
“recent past.” DCFS presented a report indicating Father missed
drug tests on May 15, 18, 26, and 27, and July 6 and 7, 2020; he
tested negative for drugs on April 15, May 27, June 11, 16, and
                                     8
22, and July 2, 8, 17, and 24, 2020. There is no indication in the
record that Father missed any drug test between July 24, 2020
and the adjudication/disposition hearing on August 17, 2020.
       Assuming Father’s six missed drug tests count as positive
tests for an unidentified substance, this does not show Father
abused the unidentified substance. No one reported that Father
appeared under the influence at any time relevant to these
proceedings. Father had at least nine negative drug tests. At the
time of the adjudication/disposition hearing, Father had been
employed full time as a welder for five years. Father had no
criminal history related to drugs. The six missed tests, without


      8
        As set forth above, this report indicates that Father tested
negative for drugs on May 27, 2020, and he was a “no show” for
his drug test on the same date (which is one of the missed tests
listed in jurisdictional finding b-5).




                                17
more, do not support a finding of substance abuse sufficient for
dependency jurisdiction. (See In re L.C. (2019) 38 Cal.App.5th
646, 652, 653 [reversal of jurisdictional finding where evidence
showed a legal guardian used methamphetamine seven times in
nine months, but “no substantial evidence showed he abused it”].)
       We reverse jurisdictional finding b-5 because it is not
supported by substantial evidence that Father had a substance
abuse issue at the time of the jurisdictional hearing. For the
same reasons, we also reverse the portion of the disposition
orders requiring Father to participate in a six-month drug and
alcohol program. DCFS did not recommend such a program for
Father in the juvenile court, and DCFS does not ask us to affirm
this portion of the disposition orders on appeal. We affirm the
portion of the disposition orders requiring Father to submit to
random, weekly drug testing. Father consented to drug testing if
there was a reasonable suspicion of drug use. His missed drug
tests and the evidence regarding synthetic urine support the drug
testing order. Even in the absence of a jurisdictional finding
regarding substance abuse, a juvenile court may order a parent to
submit to drug testing. “ ‘The problem that the juvenile court
seeks to address [through court-ordered services] need not be
described in the sustained section 300 petition.’ ” (In re D.L.
(2018) 22 Cal.App.5th 1142, 1148.)




                               18
                          DISPOSITION
      Jurisdictional finding b-5 and the portion of the disposition
orders requiring Father to participate in a drug and alcohol
program are reversed. In all other respects, including the
requirement that Father submit to random, weekly drug testing,
the disposition orders are affirmed.
      NOT TO BE PUBLISHED




                                           CHANEY, J.

We concur:




             ROTHSCHILD, P. J.




             BENDIX, J.




                                19